Exhibit 10.11

Grantee:               

Shares:                  

MATRIX SERVICE COMPANY

AWARD AGREEMENT

                                 , 20    

«Grantee»

«Address1»

«Address2»

«City», «State» «PostalCode»

Dear «FirstName»:

1. Award. The awards set forth in this Award Agreement (the “Award Agreement”)
are subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the 2004 Stock Incentive Plan of
Matrix Service Company, a Delaware corporation (the “Company”), as amended and
restated effective October 23, 2006, and as further amended by Amendments 1, 2
and 3 thereto (the “Plan”), a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.

2. Restricted Stock Units.

(a) Restricted Stock Units Award. The Company hereby grants to you an aggregate
of up to «Shares» restricted stock units (individually, an “RSU,” and
collectively, “RSUs”) as more specifically set forth in Section 2(e). Each RSU
entitles you to receive one share of common stock, par value $.01 per share, of
the Company (the “Shares”) at such time as the restrictions described in
Section 2(d)(ii) lapse as described in Section 2(e).

(b) Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Shares you become entitled to receive hereunder by book-entry
registration or by issuance of a certificate or certificates for the Shares in
your name as soon as practicable after the restrictions in Section 2(d)(ii)
lapse as described in Section 2(e). In the event the Company issues a
certificate or certificates for the Shares, such certificates shall be subject
to such stop transfer orders and other restrictions as the committee of the
Board of Directors that administers the Plan may deem necessary or advisable
under the Plan and rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable foreign, federal or state securities laws.

(c) Stockholder Rights Prior to Issuance of Shares. Neither you nor any of your
beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs until the date of book-entry registration or issuance
by the Company of a certificate to you for such Shares.

(d) Restrictions.

(i) Your ownership of the RSUs shall be subject to the restrictions set forth in
subsection (ii) of this Section 2(d) until such restrictions lapse pursuant to
the terms of Section 2(e).



--------------------------------------------------------------------------------

(ii) The restrictions referred to in subsection (i) of this Section 2(d) are as
follows:

(A) At the time of your termination of employment with the Company or a
Subsidiary, other than a termination of employment that occurs as a result of an
event described in Section 2(e)(ii), you shall forfeit the RSUs to the Company
and all of your rights thereto shall terminate without any payment of
consideration by the Company.

(B) You may not sell, assign, transfer or otherwise dispose of any RSUs or any
rights under the RSUs. No RSU and no rights under any such RSU may be pledged,
alienated, attached or otherwise encumbered, other than by will or the laws of
descent and distribution. If you or anyone claiming under or through you
attempts to violate this Section 2(d)(ii)(B), such attempted violation shall be
null and void and without effect, and all of the Company’s obligations hereunder
shall terminate.

(e) Lapse of Restrictions.

(i) The restrictions described in Section 2(d)(ii) shall lapse with respect to
the RSUs in four equal installments of 25 percent each on each of the first,
second, third and fourth anniversaries of the date of this Award Agreement, such
that the restrictions set forth in Section 2(d)(ii) shall have lapsed with
respect to 100 percent of the RSUs on the fourth anniversary of the date of this
Award Agreement.

(ii) Notwithstanding the provisions of subsection (i) of this Section 2(e), the
restrictions described in Section 2(d)(ii) shall lapse with respect to all RSUs
upon the occurrence of any of the following events:

(A) Your death or Disability; or

(B) A Change in Control of the Company.

(iii) On the date of the lapse of the restrictions in accordance with this
Section 2(e), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(e), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Shares covered by such
RSUs in redemption of such RSUs.

3. Agreement with Respect to Taxes; Share Withholding.

(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the RSUs and/or
the Shares and (2) the Company or any of its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any taxes of any kind required by law to be withheld with
respect to the RSUs and/or the Shares.

(b) You agree that, if required by applicable law, you shall pay any taxes no
later than the date as of which the value of the RSUs and/or Shares first become
includible in your gross income for income tax purposes; provided, however, that
the Committee may, in accordance with Section 11(b) of the Plan, permit you to:
(i) elect withholding by the Company of Shares otherwise deliverable to you
pursuant to this Award Agreement (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s or any Affiliate’s required tax withholding of obligations using the
minimum statutory withholding rates for Federal, state and/or local tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (ii) tender to the Company shares of Stock owned by you (or by
you and your spouse jointly) and acquired more than six (6) months prior to such
tender in full or partial satisfaction of such tax obligations, based, in each
case, on the Fair Market Value of the Stock on the payment date as determined by
the Committee.

4. Adjustment of Shares. The number of Shares subject to the RSUs awarded to you
under this Award Agreement may be adjusted as provided in the Plan.

 

2



--------------------------------------------------------------------------------

5. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs pursuant to this Award Agreement
is in effect at the time of issuance of such Shares, the certificate(s) for the
Shares shall contain the following legend:

The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.

6. Certain Definitions. Capitalized terms used in this Award Agreement and not
otherwise defined herein shall have the respective meanings provided in the
Plan.

7. Compliance with 409A. The Company intends that this Award Agreement and the
Plan either (1) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.

8. Forfeiture and Clawback.

(a) You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Subsidiary, or any plan of the
Company or any Affiliate in which you participate, all of your RSUs for which
the restrictions have not previously lapsed in accordance with Section 2 shall
be forfeited to the Company and all of your rights to receive any Shares in the
future pursuant to the RSUs shall automatically terminate without any payment of
consideration by the Company.

(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation the
Company’s existing policy and any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed. You agree to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from you under any such clawback policy.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

  MATRIX SERVICE COMPANY  

 

By:

  

 

 

     Name:         Title:   

 

 

The foregoing Award Agreement is accepted by me as of                         ,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.

 

 

 

  «Grantee»

 

4